Title: From George Washington to Brigadier General James Mitchell Varnum, 8 October 1777
From: Washington, George
To: Varnum, James Mitchell



 Sir
 Head Qrs at Fredk Wampols [Pa.] Octob. 8: 1777

 I this Evening received your favor of this date. The Regiments under Cols Greene & Angel are to proceed to Red Bank according to orders. I desire to be informed of their precise amount by this Express

  at day light tomorrow, and that you & Genl Huntingdon will join me with the Remainder, as early as you can. I am Sr Yr Most Obed. Sert

 Go: Washington

